TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-10-00714-CR



                           Patrick Orlando Brewington, Appellant

                                                v.

                                  The State of Texas, Appellee


      FROM THE DISTRICT COURT OF BELL COUNTY, 426TH JUDICIAL DISTRICT
          NO. 65045, HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant Patrick Orlando Brewington seeks to appeal a judgment of conviction for

aggravated sexual assault. The trial court has certified that (1) this is a plea bargain case and

Brewington has no right of appeal, and (2) Brewington has waived the right of appeal. The appeal

is dismissed. See Tex. R. App. P. 25.2(a)(2), (d).



                                             ___________________________________________

                                             Diane M. Henson, Justice

Before Chief Justice Jones, Justices Patterson and Henson

Dismissed for Want of Jurisdiction

Filed: December 2, 2010

Do Not Publish